215.	 Mr. President, I should like first of all, on behalf of the Minister for Foreign Affairs of Italy, Mr. Moro, and of the Italian delegation, to congratulate you upon your unanimous election. There are many reasons for my sincere congratulations: the ties which friendship and a common Mediterranean civilization have forged between our two countries; my Government's appreciation of the foreign policy of the Algerian Government; and admiration for your personal qualities as a statesman and a diplomat.
216.	On behalf of the Italian delegation, I should like to pay a tribute to Mr. Leopoldo Benites and to thank him for having presided so ably and successfully over the proceedings of our twenty-eighth session as well as those of the sixth special session. In his person, the Italian delegation wishes to pay homage to the qualities of all the peoples of the Latin American countries, with which my country also has profound ties of friendship. And it is with feelings of solidarity that today I single out among them Honduras, which has just been struck by a tragedy which has deeply moved the Italian Government and people.
217.	The Italian delegation also takes great pleasure in paying a tribute to the outstanding personality of the Secretary-General, Mr. Waldheim, and in expressing its appreciation of his wise and persevering efforts, particularly in the search for just solutions to the crises which recently have again obscured the international political horizon.
'218. .As many other representatives who spoke before me pointed out, we are confronted with an international situation which gives cause for serious concern. The Middle East question is still full of grave unknowns; the Cyprus crisis has exacerbated the problems between the two communities on the island and has made, relations difficult between two countries which are nevertheless bound by political ties; and the agreements on Viet Nam have not yet-yielded the peace which was expected.
219.	Furthermore,, the disarmament negotiations have not so far fulfilled the hopes of mankind, which aspires to live in a world free from fear.
220.	Finally, the economic situation- the seriousness of which was drawn to our attention by the President of the United States of America- has led the Secretary-General, in the introduction to his report on the work of the Organization, to speak of problems "which now confront the world community with a global crisis of extraordinary dimensions", of "upheavals" and ominous "portents" which, far from being isolated events, are "the symptoms of a profound malfunctioning of the global economy" [AI960II Add.l].
221.	Fortunately, we can also mention some encouraging events. These include, first of all, the admission of three new Members to the Organization, which gives us cause for great satisfaction because the United Nations is thereby drawing closer to one of its chief goals, namely, the universal representation of mankind.
222.	The admission of Bangladesh, Grenada and Guinea-Bissau has a special significance, because it is a sign both of improvement in the political situation on the subcontinent of South Asia- which gives good reason to hope for the future -and also of the acceleration of the process of decolonization, especially on the African continent.
223.	In this connexion I should like to refer in particular to the Algiers Agreement between Portugal and Guinea-Bissau and to the Lusaka Agreement concerning the independence of Mozambique. These Agreements are important not simply because they will avert further bloodshed. The chain of events that brought to an end the authoritarian regime in Portugal and the joint communique concerning the implementation of United Nations resolutions issued at the end of the Secretary-General's visit to Lisbon, as well as the Algiers and Lusaka Agreements, show that freedom is an indivisible benefit which cannot be denied to others if it is sought for oneself. It shows, furthermore, the role played in the process of decolonization by the United Nations as a whole, by certain groups of States and by certain individual Member States.
224.	In this respect I should like to mention three recent Italian statements.
225.	On 10 June, the Italian Government indicated that it viewed as a positive development the opening of negotiations between Portugal and the liberation movements in its overseas Territories and pledged Italy's contribution "aimed at ensuring the speedy realization of the right of the African peoples to self-determination and independence, in conformity with the principles of the United Nations".
226.	On 12 August, in announcing its recognition of Guinea-Bissau, the Italian Government issued a statement stressing that it had "always expressed its support for the decolonization of the .Non-Self-Governing Territories and for the grafting of the right to self-determination and independence of peoples still under colonial rule".
227.	On 15 September, the Italian Government issued a statement which concluded with the following words:
"Italy is glad to have contributed to the process of negotiations between Portugal and FRELIMO, thus facilitating contacts designed to help towards a better understanding of the objectives and the viewpoints of the interested parties. This clearly reflects the full and constant adherence of Italy to the objectives of self-determination and independence of peoples still subject to colonial rule, and also Italy's recognition of the role that can be played in bringing about peaceful decolonization by political forces which express the aspirations, of the peoples."
228.	All these statements were prompted by events connected with the decolonization of the Territories under Portuguese administration; but they have a broader significance because they reflect Italy's conviction that the gradual process of decolonization must be completed as soon as possible.
229.	Similarly, Italy rejects all ideologies or policies based on racial discrimination, particularly apartheid. At the 2248th meeting, held this morning, again the Italian delegation demonstrated this rejection by voting in favor of the draft resolution in document A/L.731/Rev.l, although certain parts of its text give rise, in our opinion, to doubts of a legal character. My country reaffirms its commitment firmly to support the efforts of the Organization aimed at ensuring, as required of us by the Charter, "respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language, or religion" .
230.	Many changes, have taken place in the almost 30 years of the life of the Organization. The Assembly will have to take account of these changes when it considers the proposals concerning the revision of certain provisions of the Charter, submitted by many Member countries, including Italy, with a view to enabling the United Nations better to face an international situation that is very different from the postwar situation, and which is evolving at an ever-increasing pace.
231.	Meanwhile another useful, although more modest, objective could be attained, namely, the achievement of the maximum degree of rationality and efficiency in the use of the human and financial resources that the Organization already has at its disposal, paying special attention to the proper selection of staff and the prudent use of the Organization's funds.
232.	I should now like to refer to the international economic situation. It is beset, as I have said, by disturbance of alarming proportions. On the one hand, per capita and national income are being eroded by a rate of inflation which the world has not known for more than a generation; on the other hand, we are facing the threat of a world-wide recession.
233.	These developments are upsetting the political and social equilibrium of all countries and damaging their prospects of development. Furthermore, this could mean that, if everyone tries individually to limit the consequences of this situation or to escape them, we would all find ourselves exposed to a danger that might perhaps be even more serious: the danger that, as in the 1930s, international co-operation may give way to narrow self-interest and bring about a reduction in world trade which would be harmful to all countries without distinction.
234.	To counter such a serious threat we must rely on the awareness we have today of the ties of interdependence which link the different economic systems. That interdependence, we must not forget, implies also a joint responsibility in the decisions we must take, either collectively or within the framework of our respective national policies, in order to ■ build a world-wide commercial and monetary order which will enable us, on a more stable and above all a more just basis, to go forward together along the path of development.
235.	The initiative taken by the President of Mexico for the elaboration of a charter of the economic rights and duties of States is based on these fundamental principles of justice and stability. Italy Welcomed this initiative with great interest, and the Italian delegation hopes that the contacts that will take place during this session will enable substantial progress to be made.
236.	The need for a more stable and just basis for international economic relations was, moreover, recognized by the General Assembly when it held its sixth special session last April.
237.	In the absence of a new commercial and monetary order, the present Situation severely affects mainly those peoples who have not accumulated financial wealth and natural resources of their own, or have far top few, and so can offer, in terms of exports, nothing but their work. This is true of many developing countries, and especially the poorest among them. It is these that are most in danger of suffering from the irreparable consequences of the energy crisis, the monetary crisis and, perhaps, tomorrow, even from a serious economic depression. Italy has a feeling of solidarity with these countries because, while being at a different level of development, it is also lacking in natural resources and the world crisis is causing it problems out of all proportion to its own financial resources.
238.	The future will depend on the extent to which genuine international co-operation and solidarity can be achieved in confronting the structural problems of the world economy with a view to ensuring a better and fairer distribution of the world's wealth, a more effective and better balanced utilization of resources and a better relationship between man and his environment. I am thinking in particular of such problems as energy, population, food, development financing, technological progress and the transfer of technology.
239.	It was this conviction that prompted Italy to contribute, within the European Economic Community, to a positive response to the appeal by the Secretary-General for an emergency program for the benefit of the countries most affected by the present economic crisis. Italy views in the same light the relations between the European Economic Community and the countries of the Third World, whether they are associated with or eligible for association with the European Economic Community, or whether they are other countries with which my country maintains ties of traditional friendship.	
240.	Only recently [2238th meeting] the representative of France, speaking as a representative of the country holding the current presidency of the European Economic Community, requested the inclusion in the agenda of the present session of the General Assembly of an item on the granting to the European Economic Community of observer status at the United Nations. This is an initiative which, among other things, will facilitate the task of associating the European Economic Community with the Organization in the quest for solutions acceptable to all.
241.	As for the energy problem, the Italian Government has always felt that any confrontation between the oil-producing and the oil-consuming countries must be avoided by guaranteeing, on the one hand, the right of each country to dispose freely of the resources of its own territory, and by avoiding, on the other hand, a crisis in prices and supplies whose consequences would ultimately disrupt the economies of all countries.
242.	This was the spirit in which Italy participated in international meetings on the energy problem, such as those of the Co-ordinating Group of Twelve, whose objective remains the rapid initiation of a constructive dialog with the producing countries. It was also in the same spirit that Italy supported the Algerian initiative for the convening of the sixth special session of the General Assembly.
243.	Italy, which depends for its energy resources almost entirely on foreign countries, and whose economic progress is closely linked to the development of international trade, is particularly sensitive to the needs of the developing countries, without whose co-operation and agreement no permanent solution to the economic problems of the world will ever be found.
244.	To sum up: the right of the producing countries to utilize their own resources in a more rational manner; the need to stabilize prices at just and profitable levels for all; the channeling of earnings from oil exports into productive uses; stable economic co-operation between producers, industrial consumers and non-producing developing countries -these, in the Italian Government's view, are the principles that must guide us.
245.	The need to adopt a global approach to these problems has, in any case, been recognized by the United Nations, as is shown by the three major initiatives which it decided with foresight to take this year. I am referring to the World Population Conference, the World Food Conference, and the Second General Conference of UNIDO to be held next spring.
246.	The Third United Nations Conference on the Law of the Sea, whose second session was recently held at Caracas, is part of the same pattern of international co-operation. It is to be hoped that in this field, which is so important to mankind, equitable solutions can soon be worked out which will reconcile the legitimate interests of different States with those of the international community.
247.	It is quite clear that an appeal for international economic co-operation wilt be possible only if the maintenance of peace in the various parts of the globe is assured. In this respect, we are well aware that the question of the Middle East and the Cyprus crisis are a source of particularly grave concern to my country in view of the geographical position it occupies in the Mediterranean.
248.	In the Middle East the tensions persist, and even seem to be growing more acute, despite some progress made, thanks to the efforts of the United States Secretary of State; this progress has led to the establishment of a negotiation framework situated, appropriately, within the United Nations system and to the conclusion of agreements on military disengagement, the observance of which is guaranteed mainly by the United Nations, I believe that a new and decisive effort will have to be made to overcome the differences which divide the parties directly concerned: this calls, first of all, for a courageous contribution from these same parties, in the conviction that their real interests require that a just and lasting peace, advantageous to all the peoples of the region, may be established through negotiations.
249.	The purpose of such negotiations must be to ensure the implementation of Security Council resolution 242 (1967) in its entirety. In this decision the Security Council laid down the principles for a settlement of the Conflicts that would ensure the sovereignty and the peaceful coexistence of all countries in the area, within secure and recognized boundaries. The withdrawal from all the territories occupied after 4 June 1967, in accordance with the principles Of the inadmissibility of the acquisition of territory by force, is a, basic requirement for the restoration of peace. The security of all States in the area even more than the military equilibrium, which can never be adequate must be sought in a political agreement based on the conviction that coexistence between those States is not only necessary but also possible.
250.	The other main aspect of the crisis in the Middle East concerns the Palestinian people, who cannot and must not be further deprived of the opportunity to decide their own future. The Minister for Foreign Affairs of Italy, Mr. Moro, already had occasion to state in 1970 that this is a problem of a political nature, since the Palestinian people cannot be denied the right to a land of their own. Hence the importance of the debate on the Palestinian question, which the Arab countries have placed before this session of the General Assembly. Let us hope that the debate will be constructive, that is, inspired by a sense of fairness and realism, and that really useful suggestions for the peace negotiations may emerge from it.
251.	In any case, it is essential^ as of now, that the progress of these long-awaited negotiations should not be jeopardized by military moves. In this context, we feel it is imperative to extend the mandates of the United Nations forces stationed in the Middle East, whose functions have been defined in the disengagement agreements. Italy hopes, moreover, that there will be no recurrence of terrorist acts which the international community cannot allow, whatever the motives behind them or of reprisals or preventive action, which we also strongly condemn, not only because these acts also cause innocent victims but furthermore because they mostly take place in the territory of Lebanon, whose integrity is an essential factor in the stability of the situation in the region.
252.	As for Cyprus, the tensions which have punctuated the crisis with outbursts of violence -while this crisis was still latent were aggravated by the tragic consequences of the coup d'etat on 15 July. It is more important than ever to work out a solution that will take account of the legitimate aspirations of the two communities, affording each of them effective protection that will enable them to live together in peace and thus securely guarantee the maintenance of the island's sovereignty, territorial integrity and independence. This is the Wish of my country , which has always lent its unconditional support to the efforts of the United Nations in Cyprus, and which has given its backing to the action of the Security Council  most opportunely seized of the matter by the Secretary-General as reflected in resolution 353 (1974), which forms the basis of subsequent recommendations,
253.	In spite of the intervention of the United Nations, and the parallel intervention of various countries, the Conference held at Geneva did not produce the hoped-for results and we witnessed the recurrence in Cyprus of a tragedy which compelled tens of thousands of people to abandon their homes.
254.	The talks recently stalled by the representatives of the two Cypriot communities, following inter alia the intervention of the Secretary-General, in order to remedy this tragic situation, deserve our encouragement, as there is reason to hope that political developments will emerge from them.
255.	As to the substance of the problem, the nine countries of the European Community have made numerous efforts, both collectively and individually. These nine countries attach special importance to the speedy solution of a crisis affecting a region so close to Italy in consideration of the ties between the Community and the countries involved, which the nine members would like to see further strengthened. It is thus to be hoped that the parties will do their utmost to ensure the resumption of negotiations, with due respect for national dignity, on both sides, bearing in mind the changes that have occurred on the island since the Zurich and London Agreements on the understanding that the independence, territorial integrity and sovereignty of the island are beyond question.
256.	The problem of peace is not confined to its restoration in the areas in which there are conflicts or latent crises. It is, in fact, far broader in scope, being linked to the problem of security, which would be precarious if it continued to be based on the tenuous balance of mutual fear.
257.	On the subject of disarmament, I have already spoken of the none-too-satisfactory results achieved thus far. It is to be hoped that the Conference of the Committee on Disarmament will be more successful than it has been so far in devising further disarmament measures, especially as it can count on the contribution of five new members.
258.	With regard to the problem of nuclear weapons, the Italian Government reaffirms its support for the Treaty on the Non-Proliferation of Nuclear Weapons. It is still preoccupied by the obstacles which seem to impede the attainment of the goal pursued by the Treaty, that is, the non-dissemination of atomic weapons. It considers it both possible and necessary to safeguard the prospects of a fuller utilization of atomic energy for peaceful purposes; to this end it hopes that, at the Review Conference of the Parties to the Treaty ,'the most careful consideration will be given to the possibilities of adapting the Treaty to the new international realities so that it convey the universal support which is an essential prerequisite for its success.
259.	While on the subject of the non-proliferation Treaty, I should like to Call attention to its article VI, which places in an overall perspective the problem involved in arriving, through measures in the nuclear and conventional fields, at general and complete disarmament under rigorous and effective international control, which the entire international community wishes to attain! That is still a distant goal, and it would
be naive to underestimate the obstacles to be surmounted before reaching it, although a major step has already been taken in that direction with the establishment of a climate of detente in East-West relationships.
260.	World detente presupposes detente between the great Powers, but detente cannot achieve its full significance unless the understandings between them are accompanied by persevering and constructive contacts with all other countries. Conceived, as it was, as the only possible alternative to the appalling danger of a nuclear conflict, the detente is slowly but surely acquiring a fuller political content. As a result of that development, it's  the longer simply a policy aimed at stabilizing international coexistence. The time has come to progress to an active phase of co-operation between States to seek a new model and new rules for the conduct of all international relations.
261.	Those are the motives underlying the two major multilateral Conferences being held in Geneva and Vienna -the Conference on Security and Co-operation in Europe and the Conference for a Reciprocal and Balanced Reduction of Forces in Central Europe. At those two Conferences, the countries of Europe given a common destiny by history, but so often made antagonists by the same history are playing a leading role in the conviction that a way must be found to overcome the artificial barriers of mistrust and hostility.
262.	The Conference on Security and Co-operation in Europe aims at an in-depth discussion of the common problems of a group of countries whose understandings cannot be based on solid foundations unless they are accompanied by an improvement in relations between peoples and individuals. That European meeting, which is taking place as the first contacts are being made between the European Economic Community and the Council for Mutual Economic Assistance, is the outcome of an awareness of certain realities that are now established and whose recognition constitutes the basis for a lasting peace. In that spirit, which implies the intention to end the state of political uncertainty that has prevailed since 1945, there can be no doubt that the provisions of Articles 53 and 107 of the United Nations Charter must be considered obsolete.
263.	Security and co-operation in Europe cannot be dissociated from security and co-operation in the Mediterranean, which is a natural political and economic extension of Europe. Italy has consistently, maintained that there is a link between the security of those two zones. It reiterated that view in June 1972, and particularly in November of the same year -that is, at the beginning of the preparations for the European Conference. That action resulted in the introduction into resolutions adopted at Helsinki of several paragraphs which, in referring to that link, enabled some non-European Mediterranean countries to state their views at the Geneva Conference.
264.	In this statement, which is already quite lengthy, I shall not touch on other topics, such as the Atlantic Alliance, in which Italy loyally participates, convinced that it still plays an indispensable role in the maintenance of international stability and in the progressive opening-up of broader and more fruitful prospects for co-operation between peoples, including peoples with different political systems.
265.	Special mention should be made of the opening of a Euro-Arab dialog, an initiative which resulted from the Arab Summit Conference of Algiers and the Copenhagen meetings in which you, Mr. President, and the country you represent played an important role. In encouraging that initiative, the European Community adopted an approach which is in keeping with its open character and which represents a logical development of the Mediterranean policy. The purpose of the dialog is to concentrate efforts to bring about ever fuller understanding and more active co-operation within a framework both organic and complete. The new relationship resulting from it can thus be viewed in a long-term development perspective, taking account of historical, cultural and social ties and economic complementarity -or, in a word, of the interests shared by the two groups of countries.
266.	I should like to conclude this statement by pointing out that the fact that I have referred to these many international problems proves that the European Community is a concrete and active reality in both the economic and the political spheres. The results achieved should encourage further achievements. In fact, Italy is convinced that continued efforts should be made to bring the process of European unification, begun 25 years ago, to completion so that a new political order can effectively emerge in Europe and so that the union of Europe may become an even more decisive factor in the stability and harmonious economic development of the international community as a whole.
